                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION




MINISTER TIMOTHY LUTHER MCNAIR,                               6:18-cv-00978-YY

                         Petitioner,                          ORDER

       v.

G. LANEY,

                         Respondent.


HERNÁNDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation [43] on August 15, 2019,

in which she recommends that the Court deny the Petition for Writ of Habeas Corpus [2] as

moot. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of

Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.



1 - ORDER
Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court adopts Magistrate Judge You’s Findings and Recommendation [43].

Accordingly, the Petition for Writ of Habeas Corpus [2] is DENIED AS MOOT and this case is

DISMISSED. Because petitioner has not made a substantial showing of the denial of a

constitutional right, a certificate of appealability is DENIED. See 28 U.S.C. 2253(c)(2).

       IT IS SO ORDERED.



       DATED this          day of ___________________, 2019.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
